Title: To Thomas Jefferson from Parent, 3 February 1788
From: Parent (Parant), M.
To: Jefferson, Thomas



Monsieur
a Beaune ce 3 feuvrier 1788

[Il vous] Plaira faire Recevoir Par le Sieur George Chauveaux, voiturier ordinaire de Noux près Chatillion, Les Six panier de vin, dont deux volleney, marqué PS Né. 1 et 2 et quatre panier vin blanc Goute D’or, aussy marqué de même, numéroté trois, quatre, Cinq, Six, donc il y en [a] soixante et deux en Chaque panier; et vous luy feré payé seize livres Dix Sols pour chaque panier et Rien autre. Et je luy ait Remis un petit pacquet de Seps de vignes, qui est de Douze Montrachet, dont Six de Monsieur de Clermont et Six de Monsieur de Charsenay, et Dix de Clos de Veougot, et Neuf de Chambertin, et huit de Romanée, que vous recevrés par le même voiturier, qui doit vous les menée Gratice. Et si il ne vous les Remette pas, vous luy en Retiendré vingt quatre livres sur la voiture. Les deux feuillette de blanc Coute 200₶ D’achat, et la feuillette de Vollenay, le meilleur que j’ay peu trouvé à Vollenay, 90₶ Pour les bouteille achetté, vingt-quatre livres le Cent, il y en a trois Cent trois quarterons. 90₶ pour les paniers, et l’enballage sept livres par panier, 42₶ Et pour avoir Soutiré et collé les trois feuillette et mis en bouteille, Douze livres; et pour les bouchons et la Cire et la paille et la fisselle, sept livres Dix sols. Il sont partie le trente de janvier, vous devé les Reçevoir le Douze ou le treize feuvrier au plus tard, et vous voudré bien, Monsieur, m’en faire accuser la Réception après que vous les auré Reçüe. Je Suis très Sincerement Monsieur Votre tres humble et tres obeissant Serviteur,

Parent

